Citation Nr: 0122148	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
excision, vocal cord papilloma, recent and remote, with 
chronic hoarseness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from March 1976 to January 
1989.  This appeal arises from a July 1999 rating decision of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office.  Subsequently, the claims 
folder was transferred to the Montgomery, Alabama, regional 
office (RO); that agency issued a rating decision in January 
2000. 

In his substantive appeal, VA Form 9, dated in December 1999, 
the veteran requested entitlement to vocational 
rehabilitation.  This matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's residuals of excision of vocal cord 
papilloma, recent and remote, are manifested by chronic 
hoarseness, reduced volume and strength of the voice; there 
is no medical evidence of stenosis with reduced forced 
expiratory volume compatible with upper airway obstruction or 
constant inability to speak above a whisper.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
excision, vocal cord papilloma, recent and remote, with 
chronic hoarseness, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519, 6520 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  New regulations governing VA assistance in 
developing claims became effective August 29, 2001.  66 
Fed.Reg. 45620-45632 (August 29, 2001).  The Board finds that 
the issue on appeal is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has arranged for an adequate VA examination to 
evaluate the claim, and obtained identified private medical 
records.  Furthermore, in the statement of the case the RO 
has met the notice requirements of the VCAA, providing the 
veteran with the criteria for rating his disability and of 
the criteria needed for a higher rating.  

The veteran underwent excision of vocal cord papilloma on 
several occasions during service.  Service connection for 
excision, vocal cord papilloma, recent and remote, was 
granted in August 1990, and a noncompensable evaluation was 
assigned from May 1990.  A July 1999 rating decision 
increased the evaluation to 10 percent from March 1999.  A 
January 2000 rating decision increased the evaluation to 30 
percent, also from March 1999.  The veteran continues to 
disagree with the current evaluation.

The veteran's service connected vocal cord disability is 
evaluated analogously under Diagnostic Code 6516, which 
pertains to chronic laryngitis.  See 38 C.F.R. § 4.20.  The 
veteran has been provided the essential rating criteria.  The 
veteran has been assigned the maximum 30 percent rating 
available under that code section.  That evaluation is 
assigned for hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. Part 4, Diagnostic Code 6516 (2000).

In November 1998, the veteran underwent a microdirect 
laryngoscopy with excisional biopsy.  The pathology report 
showed squamous papilloma.

In February 1999, the veteran's voice was noted as 
intermittently good.  He reported that it was usually better 
in the morning and "wears out during the day."  He was 
having no pain.  It was noted that the veteran had a 
recurrence of papilloma in the left anterior vocal cord.  
There was no medical reason to remove it at present, and the 
veteran stated that he would prefer to simply follow it since 
his voice was not bothering him severely.

A VA examination was conducted in May 1999.  The veteran 
reported severe, persistent, hoarseness.  This did not 
interfere with his breathing, although he described mild 
dyspnea on exertion.  The veteran was noted to be chronically 
hoarse, with his speech affected.  The diagnosis was chronic 
laryngeal papillomatosis of unknown etiology, status post 
multiple surgeries.

A July 1999 clinic note indicated that the veteran has 
undergone a laser removal of papilloma the previous month.  
The veteran reported that he had been somewhat hoarse 
recently, but he was not having any airway or swallowing 
difficulties.  Examination showed rapid regrowth of papilloma 
on the left vocal cord.  The veteran was seen again in August 
1999, when his vocal cord disease was noted as stable, and 
not compromising his airway.  There was no ulceration 
present.

As noted above, the veteran is currently in receipt of the 
highest evaluation available under Diagnostic Code 6516.  The 
Board has considered an increased evaluation under other 
possibly applicable diagnostic codes, but finds no other 
relevant codes under the Schedule.  Diagnostic Codes 6515, 
6518, and 6520 do not apply, as the record does not show 
evidence of tuberculous laryngitis, total laryngectomy, or 
stenosis of the larynx, respectively.  A higher evaluation 
under Code 6519 requires a constant inability to speak above 
a whisper.  38 C.F.R. Part 4, Diagnostic Code 6519 (2000).  
The evidence of record shows chronic hoarseness, but the 
veteran's voice has been described as "intermittently 
good," and he has not been noted to be constantly unable to 
speak above a whisper.  The Board finds that Diagnostic Code 
6516 is the only appropriate code section under the Schedule 
for evaluating the veteran's service connected vocal cord 
papilloma excision residuals.

In his substantive appeal, the veteran complained of 
industrial impairment due to his voice limitations.  The 
Board points out that the 30 percent disability rating 
currently assigned accurately reflects the disability 
symptoms warranting that rating, as the symptoms warranting a 
higher rating are not present.  The veteran's complaints 
include anticipation that he may experience problems with 
future employment because he may not be able to get leave 
from work for surgery that might be scheduled in the future.  
However, the veteran is considered to be 30 percent disabled 
based on the current record showing the level of disability 
caused by the symptoms of his disorder.  Should his 
disability increase in severity and his fears of future 
problems come to pass, he is free to present evidence of such 
an increase in severity and request a higher disability 
evaluation.

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim; 
consequently, the doctrine of reasonable doubt is not for 
application in this case.  38 C.F.R. § 3.102 (2000).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

